[Cite as State v. Price, 2015-Ohio-315.]

                               IN THE COURT OF APPEALS OF OHIO

                                    TENTH APPELLATE DISTRICT

State of Ohio,                                   :

                 Plaintiff-Appellee,             :

v.                                               :                    Nos. 13AP-1082
                                                                    (C.P.C. No. 12CR-4511)
Anthony M. Price,                                :                          13AP-1083
                                                                    (C.P.C. No. 11CR-6594)
                 Defendant-Appellant.            :                         13AP-1084
                                                                    (C.P.C. No. 13CR-3720)
                                                 :
                                                              (REGULAR CALENDAR)


                                           D E C I S I O N

                                     Rendered on January 29, 2015


                 Ron O'Brien, Prosecuting Attorney, and Michael P. Walton,
                 for appellee.

                 Watson Law Group, LLP, and Titus G. Donnell, for
                 appellant.


                   APPEAL from the Franklin County Court of Common Pleas

TYACK, J.

        {¶ 1} Anthony M. Price is appealing from multiple felony convictions and the
sentences totaling 22 years imposed on him following his guilty pleas to those felonies.
He assigns two errors for our consideration:
                 I. First Assignment of Error: The Trial Court erred by
                 imposing consecutive sentences without making findings as
                 required by R.C. 2929.14(C)(4).

                 II. Second Assignment of Error: The Trial Court erred by
                 failing to properly determine whether Anthony Price was
                 entering a plea with an understanding of the maximum
                 prison time. Because the Court misstated the minimum and
                 maximum prison time associated with firearm specifications,
Nos. 13AP-1082, 13AP-1083 & 13AP-1084                                                     2

              it prevented Mr. Price from entering his plea knowingly,
              intelligently, and voluntarily.

       {¶ 2} Price and his brothers were involved in a string of robberies and burglaries.
This led to him being the subject of three separate indictments. Eventually he entered
into a plea bargain under the terms of which he pled guilty to burglary as a felony of the
second degree under the first indictment. Under the second indictment, he entered a plea
of guilty to attempted aggravated burglary, a felony of the second degree, with a three-
year firearm specification and eight counts of aggravated robbery, felonies of the first
degree.   The eight counts of aggravated robbery each carried three-year firearm
specifications.
       {¶ 3} Five months later, Price pled guilty to a single count of aggravated robbery
from the third indictment. In total, he pled guilty to two burglary-related charges and
nine aggravated robbery charges, eight of which carried firearm specifications.
       {¶ 4} The trial court judge imposed sentences totaling 22 years of incarceration.
Several of the sentences were ordered to be served consecutively.
       {¶ 5} We initially address the second assignment of error. If the plea proceedings
were not handled properly, then some of the charges must be remanded for trial or for
new plea proceedings.
       {¶ 6} Crim.R. 11(C)(2) governs plea proceedings in felony cases. The rule reads:
              In felony cases the court may refuse to accept a plea of
              guilty or a plea of no contest, and shall not accept a plea of
              guilty or no contest without first addressing the defendant
              personally and doing all of the following:

               (a) Determining that the defendant is making the plea
              voluntarily, with understanding of the nature of the charges
              and of the maximum penalty involved, and if applicable, that
              the defendant is not eligible for probation or for the
              imposition of community control sanctions at the sentencing
              hearing.

               (b) Informing the defendant of and determining that
              the defendant understands the effect of the plea of guilty or
              no contest, and that the court, upon acceptance of the plea,
              may proceed with judgment and sentence.
Nos. 13AP-1082, 13AP-1083 & 13AP-1084                                                 3

               (c) Informing the defendant and determining that the
              defendant understands that by the plea the defendant is
              waiving the rights to jury trial, to confront witnesses against
              him or her, to have compulsory process for obtaining
              witnesses in the defendant’s favor, and to require the state to
              prove the defendant’s guilt beyond a reasonable doubt at a
              trial at which the defendant cannot be compelled to testify
              against himself or herself.

       {¶ 7} At the time the trial court accepted the guilty pleas under case No. 12CR-
4511 which involved the eight counts of aggravated robbery with firearm specifications
and the attempted burglary charge with a firearm specification, the judge stated with
respect to the firearm specifications:
              And depending on the interpretation of the law, I would
              have to impose at least one of those which is an additional
              three years, additional to any other prison term and
              mandatory. And I could, depending on the argument,
              impose three separate firearm specifications. So that would
              be an additional nine years.

       {¶ 8} What the trial judge said reflected R.C. 2929.14(B)(1)(a) which reads:

              Except as provided in division (B)(1)(e) of this section, if an
              offender who is convicted of or pleads guilty to a felony also
              is convicted of or pleads guilty to a specification of the type
              described in section 2941.141 , 2941.144 , or 2941.145 of the
              Revised Code, the court shall impose on the offender one of
              the following prison terms:

              (i) A prison term of six years if the specification is of the type
              described in section 2941.144 of the Revised Code that
              charges the offender with having a firearm that is an
              automatic firearm or that was equipped with a firearm
              muffler or silencer on or about the offender's person or
              under the offender's control while committing the felony;

              (ii) A prison term of three years if the specification is of the
              type described in section 2941.145 of the Revised Code that
              charges the offender with having a firearm on or about the
              offender's person or under the offender's control while
              committing the offense and displaying the firearm,
              brandishing the firearm, indicating that the offender
              possessed the firearm, or using it to facilitate the offense;
Nos. 13AP-1082, 13AP-1083 & 13AP-1084                                                    4

              (iii) A prison term of one year if the specification is of the
              type described in section 2941.141 of the Revised Code that
              charges the offender with having a firearm on or about the
              offender's person or under the offender's control while
              committing the felony.

and of R.C. 2929.14(B)(1)(g) which states:

              If an offender is convicted of or pleads guilty to two or more
              felonies, if one or more of those felonies are aggravated
              murder, murder, attempted aggravated murder, attempted
              murder, aggravated robbery, felonious assault, or rape, and if
              the offender is convicted of or pleads guilty to a specification
              of the type described under division (B)(1)(a) of this section
              in connection with two or more of the felonies, the
              sentencing court shall impose on the offender the prison
              term specified under division (B)(1)(a) of this section for
              each of the two most serious specifications of which the
              offender is convicted or to which the offender pleads guilty
              and, in its discretion, also may impose on the offender the
              prison term specified under that division for any or all of the
              remaining specifications.

       {¶ 9} In short, the trial court had to impose six years of incarceration for firearm
specifications and could impose additional three-year periods of incarceration. The trial
court ultimately imposed four consecutive three-year terms of incarceration for firearm
specifications under case No. 12CR-4511, which was consistent with what the judge said at
the plea. The reference to nine years was a statement of the terms of imprisonment for
firearm specifications on aggravated robbery counts in addition to the firearm
specification in the attempted burglary count.
       {¶ 10} At the plea proceeding for case No. 12CR-4511, the court warned Price he
could ultimately receive a sentence of over 100 years.
       {¶ 11} Nothing about the transcript reflecting the colloquy between the judge,
defense counsel and Anthony Price indicates the pleas were anything but knowing,
intelligent and voluntary.
       {¶ 12} The second assignment of error is overruled.
       {¶ 13} In recent history, this appellate court has repeatedly mandated strict
compliance with R.C. 2929.14(C)(4) when consecutive sentences are given.           See for
instance, State v. Bass, 10th Dist. No. 12AP-622, 2013-Ohio-4503; State v. Hunter, 10th
Nos. 13AP-1082, 13AP-1083 & 13AP-1084                                                    5

Dist. No. 13AP-196, 2013-Ohio-4013; State v. Bender, 10th Dist. No. 12AP-934, 2013-
Ohio-2777; State v. Wilson, 10th Dist. No. 12AP-551, 2013-Ohio-1520; and State v.
Castlin, 10th Dist. No. 13AP-331, 2013-Ohio-4889. This court ruled previously that the
colloquy here complies with R.C. 2929.14(C)(4). State v. Price, 10th Dist. No. 13AP-1088,
2014-Ohio-4696. We follow that ruling today.
      {¶ 14} We note in addition that the trial court judge here engaged in a meaningful
dialog with Anthony Price and his family in talking about the sentences being imposed.
      {¶ 15} The first assignment of error is overruled. The judgment of the Franklin
County Court of Common Pleas is affirmed.
                                                                     Judgment affirmed.

                          KLATT and DORRIAN, JJ., concur.